221 Md. 118 (1959)
156 A.2d 228
MERRITT
v.
STATE
[No. 84, September Term, 1959.]
Court of Appeals of Maryland.
Decided December 11, 1959.
The cause was argued before BRUNE, C.J., and HENDERSON, HAMMOND, PRESCOTT and HORNEY, JJ.
Alex Steinhorn, for appellant.
James H. Norris, Jr., Special Assistant Attorney General, with whom were C. Ferdinand Sybert, Attorney General, Saul A. Harris, State's Attorney for Baltimore City, and Joseph G. Koutz, Deputy State's Attorney for Baltimore City, on the brief, for appellee.
PER CURIAM:
In this appeal are involved two charges of larceny presented in two indictments, one charging the accused with grand larceny, the other with theft, or petit larceny. The *119 defendant appeared in court without counsel, and was tried on the same day that Hill v. State, infra, was decided by this Court. The record fails affirmatively to show a compliance with Rule 723 b and c; consequently, under the authority of Hill v. State, 218 Md. 120, Bryant v. State, 218 Md. 151, and Williams v. State, 220 Md. 180, the judgments and sentences must be reversed. With this ruling in his favor, we deem it unnecessary to consider the other points raised in the appellant's brief.
Judgments reversed, and cases remanded for a new trial, the Mayor and City Council of Baltimore to pay the costs.